 

DocuSignEnvelo€éases§sANMEGB/UAB§%=Bbbnwmwnent 3 Fi|eo| 12/26/18 Page 1 of 15 PagelD 5
UNITED STATES DISTRICT COURT

FoR THE NoRTHERN DISTRICT oF TEXAS €E"§Y§§’§§§§5§§£?§§9§“§<“

F 13
2318 B’EC 26 A?’# €?= 58

SEPUT¥ CLERK_,#»_/__,..

318»Cv3394-G

Civil Action No.

Shakena Adams
Plaintiff

 

V.

 

Southwest Airlines
Defendant

 

COMPLAINT

 

Southwest Airlines violated Title VII of the Civil Rights Act of 1964 when they discriminated against Shakena
Adams on numerous occasions. Southwest Airlines also violated 42 U.S. Code 1981 when they retaliated against
Ms. Adams for filing a complaint. Southwest Airlines wrongfully terminated Ms. Adams in retaliation and created a
hostile environment causing Ms. Adams to suffer physical, emotional and economical harm.

° Ms. Adams began working at Southwest Airlines on 12/5/2011.

~ Through the course Ms. Adams’S time at Southwest Airlines she accumulated around 300 compliments for her
service and work performance.

~ ln fact, during the last 6 months of Ms. Adams’s employment she received 81 compliments

~ The day of Ms. Adams’s termination, she was recognized as having received the Southwest Warrior Spirit award.
This award was in recognition for outstanding service, displaying that of a “servant’s heart” and giving 100 percent
daily. This recognition was awarded from the office of Gary Kelly, the C.E.O of Southwest Airlines.

~ Despite having received this honor, Ms. Adams was terminated that day for not getting along with her colleagues.

' Though the company and department have a specific process leading to a termination which includes a Letter of
Instruction (Verbal Warning), Letter (Written Warning) then Termination, this process and performance plan was not

 

 

 

* Attach additional pages as needed

Date 12/17/2018

DocuSigned by:

Signature S(MJ<UAA KXA)MS

024F78861FAC4EC...
Print Name Shakena Adams

 

Address 738 Saint Aidans Street
City, State, Zip Las Vegas, NV 89178

Telephone 702-955-3695

 

Case 3:18-cv-03394-G-BN Document 3 Filed 12/26/18 Page 2 of 15 PagelD 6

0 Though the company and department have a specific process leading to a termination which
includes a Letter of lnstruction (Verbal Warning), Letter (Written Warning) then Termination,
this process and performance plan was not followed for Ms. Adams.

0 l\/ls. Adams did not receive a written warning prior to being terminated, which violates the
company and department’s policy.

¢ lt is clear that Ms. Adams was negatively labeled by Southwest Airlines after making several
complaints and the company sought to get rid of her.

0 Evidence of the fact that Ms. Adams was negatively labeled, can be seen in the fact that
Katherine Pappas, a supervisor of l\/ls. Adams openly told employees in the department that she
did not like l\/ls. Adams because of the complaints l\/ls. Adams had previously made. The actions
of Ms. Pappas humiliated Ms. Adams and inflicted additional emotional harm.

0 ln fact, lVls. Adams was told on one occasion that ”snitches get stitches".

0 The gross negligence of l\/ls. Pappas in informing employees of protected complaints filed by Ms.
Adams, increased the hostility felt by Ms. Adams.

0 During the time in which l\/ls. Adams was subjected to retaliation after filing complaints
regarding discriminatory remarks made towards her, she suffered a heart attack and several
anxiety attacks.

v The ambulance was called in response to her having suffered a heart attack on one occasion and
in response to her having suffered anxiety attacks on two occasions.

v On the day in which Ms. Adams suffered a heart attack, she was being harassed by employees in
the department

0 On the days in which Ms. Adams suffered anxiety attacks, she was too being harassed by fellow
colleagues

0 Throughout the course of lVls. Adams’s time at Southwest Airlines, she suffered extreme
emotional, physical and economical harm inflicted by members of leadership and employees
within her department.

0 New employees were informed of the complaints filed by l\/ls. Adams during their New
Employee Orientation and told to stay away from her.

0 Upon being told of this by several new employees, Ms. Adams suffered extreme depression.

0 l\/ls. Adams was also treated in a mental facility due to the extreme conditions she endured at
Southwest

0 Upon finding out that lVls. Adams had to take medication, her colleagues were allowed to make
fun of the fact the fact she took medication.

0 l\/ls. Adams was also told that she could not have her medication on her desk, despite there
having been no rule or clause in the company's handbook that states as such

0 lt is clear that the actions of Southwest Airlines were a direct violation of Tit|e Vll of the Civil
Rights Act of 1964, as she was discriminated against and ridiculed because of her race and
disability status.

0 The retaliatory actions of Southwest Airlines were also direct violations of the law.

0 lt is also clear that Southwest Airlines also violated 42 U.S. Code 1981

0 ln a final attempt to retaliate against Ms. Adams she was wrongfully terminated.

0 Southwest Airlines has allowed their substantial economical growth and success to make them
feel that they are above the |aw.

Case 3:18-cv-O3394-G-BN Document 3 Filed 12/26/18 Page 3 of 15 PagelD 7

0 lt is clear that due to their size and statue, this Southwest Airlines feels that they are permitted
to treat employees in the manner detailed above, even if it violates the law.

 

DocuSign Enve@i&se ®MMSMQQBMIJDQMMem 3 Filed 12/26/18 Page 4 of 15 PagelD 8

PRO SE HANDBOOK
FOR CIVIL SUITS

 

UNITED STATES DISTRICT COURT
Northern District of Texas

(Revised December 1, 2018)

 

Docusign Enve(a@sne ;SM\QNSMQEEMD@MMem 3 Filed 12/26/18 Page 5 of 15 PagelD 9

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
Off'ice of the Clerk

Karen Mitchell
Clerk of Court

TO PRO SE LITIGANTS:

lt is my honor to serve the judges, attorneys, and members of the public who use our services.
This manual is intended to provide helpful information to pro se litigants on civil cases.

You are reminded that litigation in federal court is a complex process. You must follow the
Federal Rules of Civil Procedure and the Local Rules of this Court. We strive to provide all
customers with accurate assistance on available forms and filing procedures, but the Clerk’s Office
cannot give legal advice regarding the prosecution or defense of any case.

Please see our website at www.txnd.uscourts.gov for additional information, including
instructions on electronic case filing. U\Ion-prisoner pro se litigants may participate unless
prohibited by the presiding judge.) You will also find answers to some of the most Frequently Asked
Questions.

We welcome your feedback on this manual and our services.
Karen Mitchell

Clerk, United States District Court
Northern District of Texas

D°CuSiQ"E"V€°£§§’:§?E%\YW@MMMD®&?GBW€m 3 Filed 12/26/18 Page 6 of 15 PagelD 10

TABLE OF CONTENTS

1 . lntroduction

A. Overview
B. Public Office Hours and Locations
C. Legal Holidays

 

 

 

2. Questions to Ask Before Filing a Lawsuit
A. Does the law recognize my injury?
B. Have l waited too long to sue?
C. Who are the right defendants?
D. What facts and evidence support my case?
E. Have I exhausted administrative remedies?
3. Jurisdiction - Should l File My Complaint in the U.S. District Court, Northern District of
Texas‘?
4. Basics for Filing a Casc in the Northern District of Texas
A. What are the Federal and Local Rules of Civil Procedure?
B. What should I put in my Complaint?
C. Civil Case Filing Requirements
D. How much does it cost?
E. Service of Process
F. What is the Electronic Case Filing System (ECF)?
G. Consent to Proceed Before a Magistrate Judge

5. Motions - How Do l Asl< the Judge to Do Things?

 

A. Compliance With Local Rule 7.1
B. Other Papers Required to Accompany a Motion
C. No Oral Argument or Instant Ruling on Motions

 

 

6. Serving Documents - Do lHave to Give the Defendant(s) Copies of Everything IFile?
7. Discovcry - How Do l Get Evidence to Help Me Prove My Case?

A. Depositions

B. Interrogatories

C. Requests for Production of Documents

D. Requests for Admission

E. Physical or Mental Examination

DocusignEnv€EQSe):BQ§QeevM&.€SNMDdBQeBment 3 Filed 12/26/18 Page 7 of 15 PagelD 11

10.

ll.

12.

13.

 

lf l Can’t Find a Lawyer, But l Want One, What Should I Do‘?
Sanctions - What Are They?
lf l Did Not Prevail, How Do l Appcal My Case?

A. General
B. Designation of Record
C. Questions About the Status of Your Appeal

lf l Did Prevail, How Do l Enforce the Judgement?

Bill of Costs

Registration in Another District
Registration in the Northern District
Writ of Execution

Abstract of Judgment

wwow>

List of Available Forms

Civil Complaint (General) and Civil Cover Sheet
Certificate of lnterested Persons

Application to Proceed Without Prepayment of Fees
Summons in a Civil Action

Motion to Appoint Counsel and Declaration in Support
Notice of Appeal

mmpow>

Glossary of Terms Used in Civil Litigation

 

 

DOCuSign Env®ase:BSBSQU£€IBSM-Eewnommmment 3 Filed 12/26/18 Page 8 of 15 PagelD 12

l. Introduction
A. Overview

The Court has prepared this manual for you as someone who is interested in filing a lawsuit
or must appear in a lawsuit pro se, or without a lawyer. (“Pro se” is Latin phrase meaning “for
himself ’ or “for herself.”) lt will help you understand the basics of the legal process but will not
teach you about the law. For that, you must do your own research. This manual is not a substitute
for having your own lawyer. You are urged to hire a lawyer, if possible.

Chapter 2 will help you decide Whether you should file your lawsuit here. lf you do, Chapters
3 through 10 will explain how to file it, and how it will proceed once you do. At the end, there is
a glossary of legal terms that may be unfamiliar to you.

Please visit our website at www.txnd.uscourts.gov for access to the Local Rules (LR) and
Federal Rules of Civil Procedure (FRCP), court forms, and Electronic Case Filing information
(When you register for electronic filing, you may file documents from the convenience of your home,
and you will receive email notification when the opposing side files a document or the Court enters
an order, as soon as its entered on the docket.)

lf, after reading this Handbook and reviewing the materials available on our website,
you still have questions about your case, you may wish to contact the Clerk’s Office. Please
understand that court employees may not give legal advice. This means they cannot interpret rules
or a judge’s order, calculate a deadline, give advice on how to proceed, or speculate on the outcome
of a matter.

 

B. Locations and Office Hours

DocusignEnvel€ba$ea&§@@ecva%&§zdeé`mmod§zaemment 3 Filed 12/26/18 Page 9 of 15 PagelD 13

The Clerk’s Office has seven divisional offices, Which are open Monday through Friday,
except legal holidays Their locations and public office hours are shown below:

Abilene - Division 1

341 Pine Street, Room 2008
Abilene, Texas 79601-5928
Phone (325) 677-6311

8:30 a.m. - 12:00 p.m., 1100 p.m. - 4:30 p.m.

Dallas - Division 3

1100 Commerce Street, Room 1452
Dallas, Texas 75242-1310

Phone (214) 753-2200

8:30 a.m. - 4:30 p.m.

Lubbock - Division 5

1205 Texas Avenue, Rom 209
Lubbock, Texas 79401-4091
(806) 472-1900

8:30 a.m. - 12:00 p.m., 1200 p.m. - 4:30 p.m.

Wichita Falls - Division 7

1000 Lamar Street, Room 203
Wichita Falls, Texas 76301-3431
(940) 7 67-1902

8:30 a.m. - 12:00 p.m., 1:00 p.m. - 4:30 p.m.

Amarillo - Division 2

205 S.E. Fifth Street, Room 133

Amarillo, Texas 79101-1559

Phone (806) 468-3 800

8:30 a.m. - 12:00 p.m., 1:00 p.m. - 4:30 p.m.

Fort Worth - Division 4

501 West 10th Street, Room 310
Fort Worth, Texas 76102

(817) 850-6600

8:30 a.m. - 4:30 p.m.

San Angelo - Division 6

33 East Twohig Street, Room 202

San Angelo, Texas 76903-6451

(325) 655-4506

8:30 a.m. - 12:00 p.m., 1:00 p.m. - 4:30 p.m.

If you mail a filing to the Court, address your envelope to the Hon. Karen Mitchell, Clerk of Court,

at the correct divisional office.

Docusign Enve@BHESBB§!@B@VBGSBQAQEB-?BMD®D®RHUGM 3 Filed 12/26/18 Pag€ 10 Of 15 Pag€lD 14

C. Legal Holidays

The District Clerk’s Office is closed on the following holidays:

' New Year’s Day

~ Martin Luther King, Jr.’s Birthday

~ George Washington’s Birthday (commonly referred to as President’s Day)
' Memorial Day

' lndependence Day

~ Labor Day

' Columbus Day

' Veterans Day

' Thanks giving Day
» Christmas Day

lf the Clerk’s Office is closed by the Court on any other day, or due to inclement weather,
closure information will be posted on the Court’s website at www.txnd.uscourts.gov.

(Rcturn to Tablc of Contents)

2. Questions to Ask Before Filing a Lawsuit

Filing a lawsuit does not necessarily mean that you will get the result you want. There are
five important questions to ask before you file a lawsuit in federal court. There are other
questions you may also need to consider, depending on your case, but the list below is a good
place to start.

A. Does the law recognize my injury?

A lawsuit requires a legal injury that the law recognizes and for which it provides a
remedy. Many things that are “Wrong” are not illegal. Which statute or court decision do you
think that the defendant has violated? After you have determined that you have a legal claim,
you must decide whether this court is the proper court to hear your lawsuit.

B. Have I waited too long to file a lawsuit?

The “statute of limitations” sets a time limit within which a lawsuit can properly be filed.
lf the deadline has passed before you file suit, the Court may dismiss your case. Whether your
claim is barred by a statute of limitations is a question that may require legal research on your
part.

 

DocuSignEn©a@@&eb$awfl®$wa@e®wommment 3 Filed 12/26/18 Page 11 of 15 PagelD 15

C. Who are the right defendants?

You may only sue defendants whom you believe are responsible for the wrong you have
suffered. When you write your complaint, include facts (such as specific dates, names, and
events) that support the relief you seek against each person you have sued. Listing a name in the
caption of the complaint is not enough. lf the main part (or “body”) of the complaint does not
say what a person listed in the caption did wrong, that person could be dismissed from your case.

D. What facts and evidence support my case?

The person who brings a claim in federal court, known as the “plaintiff,” has the “burden
of proof.” That means the plaintiff must establish that some injury under law actually happened.
You should not sue someone whom you will not be able to show violated your rights. You need
facts to support your claims, and evidence, such as medical or police reports, a witness who saw
what happened, or other proof is helpful.

E. Have I exhausted administrative remedies?

lf you want to appeal the decision of a governmental agency, the law may require you to
complete §§ of the agency’s administrative procedures for appealing its rulings before you file a
lawsuit.

For example, the denial of an application for social security benefits can be appealed to a
federal court only after a final decision on the application is issued by the Commissioner of the
Social Security Administration. Similarly, a claim of employment discrimination must be filed
with the Equal Employment Opportunity Commission (EEOC) or its partner state agencies
before a claim may proceed in federal court. Time limits often apply, so you are encouraged to
visit an agency’s website to learn more information or access available forms. For your
convenience, the Social Security Administration’s website is www.ssa.gov, and the EEOC’s
website is www.eeoc.gov. You may be able to find other agencies’ websites easily through the
federal government’s information website www.info.gov or by calling (800) FED-[NFO
(800.333.4636).

(Rcturn to Table ofContents)

 

3. Jurisdiction - Should I file my complaint in the U.S. District Court, Northern
District of Texas?

There are two different court systems in the United States: state courts and federal courts.
Before you file a case in federal court, first make sure it has jurisdiction over your potential
lawsuit, which means the power to hear and decide certain cases.

 

DOCuSiQn En@étSEBJBISIBS°rQB¢-BBSMQQBBMDMBVQQM 3 Fi|€d 12/26/18 Page 12 Of 15 Page|D 16

State courts may hear almost any type of case, including civil, domestic (divorce, child
custody, and child support), probate and property disputes. However, federal courts, such as the
U.S. District Court for the Northern District of Texas, may only hear certain types of cases. For
a federal court to have jurisdiction over your case, one of the following must apply:

Your claim is that a federal law or the U.S. Constitution has been violated
(“Federal Question” jurisdiction);

You intend to sue the United States government (“U.S. Government Defendant”
jurisdiction); or

You are a citizen of a different state than the defendant(s) and you claim to be
owed at least $75,000 (“Diversity” jurisdiction).

lf you believe that a federal court will have jurisdiction over your case, you must file your
case in the right district. Each state has one or more federal district courts. Texas has four - the
Northern District, the Eastem District, the Westem District, and the Southern District.

Each district has one or more divisional offices that serve specific counties within the
district. The seven divisions in the Northern District of Texas serve the 100 counties below:

Abilene Division - Callahan, Eastland, Fisher, Haskell, Howard, Jones, Mitchell,
Nolan, Shackelford, Stephens, Stonewall, Taylor, and Throckmorton;

Amarillo Division - Armstrong, Brisco, Carson, Castro, Childress,
Collingsworth, Dallam, Deaf Smith, Donley, Gray, Hall, Hansford, Hartley,
Hemphill, Hutchinson, Lipscomb, Moore, Ochiltree, Oldham, Parmer, Potter,
Roberts, Randall, Roberts, Sherman, Swisher, and Wheeler;

Dallas Division - Dallas, Ellis, Hunt, Johnson, Kaufman, Navarro, and Rockwall;

Fort Worth Division - Commanche, Erath, Hood, Jack, Palo Pinto, Parker,
Tarrant, and Wise;

Lubbock Division - Bailey, Borden, Cochran, Crosby, Dawson, Dickens, Floyd,
Gaines, Garza, Hale, Hockley, Kent, Lamb, Lubbock, Lynn, Motley, Scurry,
Terry, and Yoakum;

San Angelo Division - Brown, Coke, Coleman, Concho, Crockett, Glasscock,
lrion, Menard, Mills, Reagan, Runnels, Schleicher, Sterling, Sutton, and Tom
Green; and

Wichita Falls Division - Archer, Baylor, Clay, Cottle, Crockett, Foard,
Hardeman, King, Knox, Montague, Wichita, Wilbarger, and Young.

Case 3:18-cv-O3394-G-BN Document3 Filed 12/26/18 Page 13 of 15; P

Js 44 (Rev. 06/17) - TxND (Rev. 06/17)

The __lS 44 civil cover sheet and the information contained herein_neither replace nor supplement the filing and service of pleadings or other pa ers
provided by local rules of court. This form, approved by the J udicial Conference of the United States in September 1974, is required for the u e of

CIVIL COVER SHEET ‘

purpose Of initiating the CiVil dOCket She€t. ` (SEE INSTRUCTIONS ONNEXTPAGE OF THIS FORM.)

I. (a) PLAINTIFFS

5‘/114 /<EA/A ADAM§

(b) County of Residence of First Listed Plaintiff
(EXCEPTIN U.S. PLAINTIFF CASES)

Clark County

(C) AttOm€yS (Ft`rm Name, Address, and Telephone Number)

DEFENDANTS

NOTE:
THE TRACT

Attorneys (IfKnown)

 

 

browne <~i\`: n
wm

§oulh wes+ filirliri€_ 5

County of Residence of First Listed Defendant

  

agel.p

w

 

 
  

required by law,rr except as

t igrrli&€t C'\Lim‘
STRlCT OF Trr AS

 

Dallas County

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

318 'CV3394*'G

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

III. CITIZENSHIP OF PRINCIPAL PARTIES (Plave an “X” in one Boxfor Plaimijj

 

 

(F or Diversity Cases Only) and One Boxfor Defendant)
5 1 U.S. Govemment 5 3 Federal Question PTF DEF P'l`F DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 5 1 5 1 Incorporated or Principal Place 5 4 3 4
of Business In This State
5 2 U.S. Govemment 5 4 Diversity Citizen of Another State d 2 5 2 lncorporated and Principal Place 5 5 5 5
Defendant (Indivate Citizenship of Parties in Item 111) of Business ln Another State
Citizen or Subject of a 5 3 5 3 Foreign Nation 5 6 5 6
Foreigg Country
IV. NAT RE OF SUIT (Place an “X” in One Box 0nl )

   
   

110 1nsurance

120 Ma.rine

130 Miller Act

140 Negotiable lnstrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

   
   

5 210 Land Condemnation

5 220 Foreclosure

5 230 Rent Lease & Ejectment
5 240 Torts to Land

5 245 Tort Product Liability
5 290 All Other Real Property

 

5 440 Other Civil Rights

5 441 Voting

g 442 Employment

5 443 Housing/
Accommodations

Employment

Other
5 448 Education

 

Medical Mal - ractice
/////'//

5 445 Amer. w/Disabilities -

5 446 Amer. w/Disabilities -

PERSONAL INJURY PERSONAL INJURY

5 310 Airplane 5 365 Personal Injury -

5 315 Airplane Product Product Liability
Liability 5 367 Health Care/

5 320 Assault, Libel & Phannaceutical
Slander Personal lnjury

5 330 Federal Employers’ Product Liability
Liability 5 368 Asbestos Personal

5 340 Marine Injury Product

5 345 Marine Product Liability
Liability PERSONAL PROPERTY

5 350 Motor Vehicle 5 370 Other Fraud

5 355 Motor Vehicle 5 371 Truth in Lending
Product Liability 5 380 Other Personal

5 360 Other Personal Property Damage
Injury 5 385 Property Damage

5 362 Personal Injury - Product Liability

  

Habeas Corpus:

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

5555 55 55

5 625 Drug Related Seizure
ofProperty 21 USC 881
5 690 Other

5 710 Fair Labor Standa.rds
Act

5 720 Labor/Management
Relations

5 740 Railway Labor Act

5 751 Family and Medical
Leave Act

5 790 Other Labor Litigation

5 791 Employee Retirement
Income Security Act

5 462 Natu.ralization Application
5 465 Other lmmigration
Actions

 

 

5 422 Appea| 28 USC 158
5 423 Withdrawal
28 USC 157

 

5 820 Copyrights

5 830 Patent

5 835 Patent - Abbreviated
New Drug Application

5 8 0 T d k

 

5 861 HIA (1395ff)

5 862 Black Lung (923)

5 863 DIWC/DIWW (405(g))
5 864 SSlD Title XVI

5 865 RSI (405(g))

   

5 870 Taxes (U.S. Plaintiff
or Defendant)

5 871 1RS_Third Party
26 USC 7609

 

Click here for' N'ature ot`Suit Code Descr tions

  

5 375 False Claims Act

5 376 Qui Tam (31 USC
3729(a))

5 400 State Reapportionment

5 410 Antitrust

5 430 Banks and Banking

5 450 Commerce

5 460 Deportation

5 470 Racketeer Influenced and
Corrupt Organizations

5 480 Consumer Credit

5 490 Cable/Sat TV

5 850 Securities/Commodities/
Exchange

5 890 Other Statutory Actions

5 891 Agricultural Acts

5 893 Environmental Matters

5 895 Freedom of Information
Act

5 896 Arbitration

5 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

5 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

 

 

 

 

 

 

 

 

g 1 Original 5 2 Removed from 5 3 Remanded from 5 4 Reinstated or 5 5 Transfen-ed from 5 6 Multid_istrict 5 8 Multid_istrict
Proceeding State Court Appellate Court Reopened Another District Litigation - L_itigation -
(speci/j)) 'l`ransfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity);
Title Vll of the Civil Ri,‘!.hts Act of 1964, 42 U.S. Code 1981
VI° CAUSE OF ACTION Brief description of cause:
Employment Discrimination, Retaliation and Wrongful Terrnination t
VII. REQUESTED IN 13 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F-R-Cv.P. 300,000.00 JURY DEMAND: 13 Yes XNO
VIII. RELATED CASE(S) 1 _
IF ANY (S"’e ”“’"‘””"’“)' JUDGE DocKEr NUMBER
DATE SIGNATURE OF ATTORNEY OI" RECORD
12/1 7/201 8
FOR OFFICE USE ONLY
RECEIPT # APPLYING lFP JUDGE MAG. JUDGE

AMOUNT

 

Case 3:18-cv-O3394-G-BN Document 3 Filed 12/26/13 Page 14 of 15 PagelD 18

JS 44 Revelse (Rev. 06/17) - TXND (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed The attorney filing a case should complete the form as follows:

l.(a)

(b)

(¢)

II.

III.

IV.

VI.

VII.

VIII.

Plaintifi`s-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant lf the plaintiff or defendant is a government agency,

use only the full name or standard abbreviations. lf the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residenee. F or each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at

the time of filing. ln U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing, (NOTE: ln land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record lf there are several attorneys, list them on an attachment,
noting in this section "(see attachment)".

Jurisdietion. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an
"X" in one of the boxes. lf there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintif`f. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

F ederal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment

to the Constitution, an act of Congress or a treaty of the United States. ln cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked

Diversity of citizenship (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the

citizenship of the different parties must be checked (See Section lll below; NOTE: federal question actions take precedence over diversity
eases.)

Residence (eitizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark
this section for each principal party,

Nature of Suit. Place an "X" in the appropriate box. lf there are multiple nature of Suit codes associated with the case, pick the nature of suit
code that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers

Multidistrict Litigation _ Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue,

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite
jurisdictional statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. ln this space enter the actual dollar amount being demanded or indicate other demand such as a preliminary injunction
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. lf a related case exists, whether pending or closed,

insert the docket numbers and the corresponding judge names for such cases. A case is related to this filing if the case: l) involves some or all of the
same parties and is based on the same or similar claim; 2) involves the same property, transaction, or event; 3) involves substantially similar issues of
law and fact; and/or 4) involves the same estate in a bankruptcy appeal.

Date and Attorney Signature. Date and sign the civil cover sheet.

11,_1

 

l2/26/13 Page 15 0J15 Pag»elD 19

     

.e 3:1`8-@\/-03394-<3-|31\1 »

' Expre:ss

 

           
           

 

 

 

     

1 m 1 .,..5
. .1>_6: 5a § mmamx mx_=m»»e wI::w=a _»r>_ r.:> /1
1 B_Ez E"mro» Go~c wmm»mmwm m_\:_v uBT mSmnE
1 m:»xmz» moncm_. roman »2:3" 93 rm m
1 1 33 mmm~m$\mwn§w- la
1 1 adm maza 2asz ma 1 t
11 1,,_.»@ <mm»m. z< mw,§ W
1 1 z:.mo 333 co llll\ 1b
cz_._.mo m._.>._.mm c_m._.z_o._. oocz._. W
1, ._._ee ooz=sm$om w._. wong ._Amn § ._
,` m
. 535 swPrran ex .`mN>N § .
WMHYWM%%a§ 51 .a 1 . _ il
l 1 __==m=_=_ __= _____________-si
.1 11 monmx
mnu_m¢»

 

. 1 m

, Jm_.§
ua¢§m

E= 1 § amc 3c1

,,1 8311§111111`,-~11 ,

 

 

 

 

vi
\>

. . 11111111111111111111111111111111111111111111111111111

hanvnousm m

_ §§ §11, ,

1@\...../1.....¢@¢, 11 , / , ,, §§
/ 11“: x_1> , , ,121§1¢_";__

11 :_,,_…

1 1

 

 

 

